People v Buchanan (2018 NY Slip Op 01135)





People v Buchanan


2018 NY Slip Op 01135


Decided on February 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2018

Friedman, J.P., Tom, Mazzarelli, Singh, JJ.


5726 861/11

[*1]The People of the State of New York, Respondent,
vDwayne Buchanan, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Desiree Sheridan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Amanda Katherine Regan of counsel), for respondent.

Order, Supreme Court, New York County (Ronald A. Zweibel, J.), entered on or about May 12, 2015, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The Court properly assessed 20 and 10 points, respectively, under the risk factors for the victim's helplessness and for forcible compulsion, because the victim's reliable account demonstrated both physical helplessness and forcible compulsion at different times during the incident (see People v Alvarez-Perez, 155 AD3d 430 [1st Dept 2017]).
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were
adequately taken into account by the risk assessment instrument or outweighed by aggravating factors, including the seriousness of the underlying offense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 15, 2018
CLERK